Title: To Thomas Jefferson from John Langdon, 19 June 1802
From: Langdon, John
To: Jefferson, Thomas


            Dear PresidentPortsmo. June 19th. 1802
            I wrote you the 14th. Ult. in answer to your’s of the 5th. of the same month in which, Agreably to your Request, I named John Goddard Esqr. and John McClintock merchants, Henry S. Langdon, and Charles Cutts, Esqrs. Lawyers, all of this Town, for Commissioners of Bankruptcy, as there has no appointment yet taken place, I am fearful my letter, miscarried; have therefore taken the liberty to mention the names of those gentlemen again—we have some expectation of a failure or two, will soon take place, of course Commissioners will be Necessy. I have this moment return’d from our Legislature, have not time to copy my former letter—we have Obtaind an Incorporation for our Republican Bank this Session, of course we are not looseing ground.—
            Beleive me, ever, most sencerly yours
            John Langdon
           